IN THE
                         TENTH COURT OF APPEALS

                                No. 10-11-00346-CV

SARA ANN BRYAN AMIDEI,
                                                          Appellant
v.

EOG RESOURCES, INC., TIMOTHY KEITH
ROGERS, CYNTHIA ANN ROGERS, DANNY
LYNN ROGERS AND KATHI ROGERS,
INDIVIDUALLY AND D/B/A ROGERS BROS.,
                                                          Appellees



                           From the 66th District Court
                               Hill County, Texas
                              Trial Court No. 48,096


                          MEMORANDUM OPINION


      Appellant has filed a motion to dismiss appeal. See TEX. R. APP. P. 42.1(a)(1). It

states that the parties have settled the dispute and that Appellant no longer desires to

prosecute this appeal.

      Dismissal of this appeal would not prevent a party from seeking relief to which it

would otherwise be entitled. The motion is granted, and the appeal is dismissed.
                                              REX D. DAVIS
                                              Justice


Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted; appeal dismissed
Opinion delivered and filed October 5, 2011
[CV06]




Amidei v. EOG Resources, Inc.                                Page 2